                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION

 SCHYLER AND ASSOCIATES, P.C.,                )
                                              )
        Plaintiff,                            )
                                              )
        v.                                    )
                                              )    Cause No. 2:20-CV-467-PPS-APR
 PAOLI LAW FIRM, P.C.,                        )
                                              )
        Defendant.                            )

                                 OPINION AND ORDER

       This case involves two law firms wrestling over attorneys’ fees stemming from a

personal injury action in Montana. Plaintiff Schyler and Associates, P.C., an Indiana law

firm, reached out to Defendant Paoli Law Firm, P.C., a Montana law firm, to file a

lawsuit for an Indiana man and his wife relating to a trucking accident in Montana.

Paoli took the case after speaking with the couple, and the law firms agreed to split a

contingency fee. Paoli filed suit and ultimately reached a favorable settlement for the

couple. Near the end of the Montana litigation, Paoli reached out to Schyler to discuss

their fee sharing arrangement. Paoli sought to modify the fee sharing agreement since it

had done all of the work. Schyler supposedly agreed. But shortly after the settlement

was finalized, Schyler sued Paoli in Indiana state court for its share of the fees. Paoli

removed the case to this court and now moves to dismiss for both lack of personal

jurisdiction and improper venue pursuant to Federal Rules of Civil Procedure 12(b)(2)

and (3). [DE 4.] Because I find that there is no personal jurisdiction in this court over

Paoli, the case will be dismissed albeit without prejudice to be filed in a court where
personal jurisdiction can be had. (Likely in U.S. District Court for the District of

Montana.)

                                        Background

       Ronald Yakimow, a resident of Indiana, was involved in a trucking accident with

a driver from Idaho while traveling through Montana in 2014. [DE 5-1 at ¶ 4.] After

arriving back home in Indiana, Yakimow contacted a local law firm (Schyler) for

representation. [DE 3 at ¶ 15.] Because Schyler’s attorneys were not licensed to practice

in Montana, Schyler reached out to the Paoli firm to file the lawsuit in Montana federal

court on behalf of Yakimow and his wife. [DE 5-1 at ¶¶ 4, 8.] Paoli then contacted the

Yakimows to discuss representation. Id. at ¶ 5. Paoli drafted a Contingent Fee

Agreement in Montana and sent it to Schyler and the Yakimows who agreed to it

without any revisions. Id. at ¶ 6; [DE 3 at ¶ 17-22.] In essence, Schyler and Paoli agreed

to split any fees to be garnered from the Yakimows’ lawsuit.

       In November 2017, Paoli filed the lawsuit on behalf of the Yakimows. [DE 5-1 at

¶ 7.] Paoli subsequently participated in two scheduling conferences in the Montana

federal court, neither of which involved participation from Schyler or the Yakimows. Id.

at ¶ 9. On April 15, 2020, Paoli (in Montana) and the Yakimows (in Indiana)

participated in a telephonic conference with the court. Id. at ¶ 10. Schyler did not

participate. Id. The Yakimows came to Montana frequently to visit friends and

participate in depositions. Id. at ¶ 11. No one in the underlying litigation was deposed

in Indiana. Id. Paoli did travel to Indiana to be present during an independent medical

                                             -2-
examination of Mr. Yakimow. Id. at ¶ 15. The doctor was selected from a list proposed

by defendants in the Montana litigation. Id. Paoli didn’t choose the doctor conducting

the examination or the location; defense counsel in the underlying case did. Id. While in

Montana, Paoli and the Yakimows participated in a settlement conference and

mediation. Id. at ¶ 12. In all, Paoli’s contacts with Schyler during the nearly three-year

litigation amounted to two telephone calls and a handful of emails. Id. at ¶ 13.

       Prior to settlement, Paoli and Schyler discussed the fee arrangement. Because

Paoli had done all of the work on the Yakimow case, he was concerned about their fee

arrangement in light of Montana Rule of Professional Conduct 1.5(e). In response,

Schyler indicated it would be agreeable to an adjustment. Id. at ¶ 17. But thereafter,

Schyler did not return Paoli’s attempts to communicate. Id. at ¶¶ 18-19. The underlying

case settled on October 5, 2020, and Paoli sent a letter to Schyler with a fee payment

shortly thereafter. Id. at ¶¶ 18 and 19. Rather than respond, Schyler chose litigation over

negotiation; it initiated this lawsuit on November 20, 2020 in the Lake Superior Court in

Lake County, Indiana to recover a greater portion of the attorneys’ fees from the

underlying lawsuit. [DE 3.] Paoli timely removed the case to this court. [DE 1.]

       Subject matter jurisdiction is secure, but Paoli claims that there is no personal

jurisdiction in this Court, and that the proper venue for this case is in the United States

District Court for the District of Montana. [DE 5.]




                                             -3-
                                         Discussion

       Paoli seeks dismissal of this action pursuant to Rule 12(b)(2) for a lack of

personal jurisdiction or under Rule 12(b)(3) for improper venue. FED. R. CIV. P. 12(b)(2)

and (3). Alternatively, Paoli asks that I transfer the case to the United States District

Court for the District of Montana. Schyler has put all its eggs in the personal jurisdiction

basket; they’ve made no argument relating to venue. Therefore, because I am finding

that there is no personal jurisdiction over Paoli, I need not discuss the venue issue.

       Personal jurisdiction is determined by the laws of the forum state. FED. R. CIV. P.

4(k)(1)(A); see Walden v. Fiore, 134 S. Ct. 1115, 1121 (2014); see also Tamburo v. Dworkin,

601 F.3d 693, 700 (7th Cir. 2010). Indiana’s long-arm statute allows jurisdiction so long

as it’s consistent with the Due Process Clause of the Fourteenth Amendment. IND. R.

TRIAL. P. 4.4(a); Rodriguez v. Cavitec AG, 2010 WL 2519715, at *4 (N.D. Ind. June 14,

2010). In other words, Indiana’s long-arm statute expands personal jurisdiction to the

full extent permitted by the Due Process Clause. See LinkAmerica Corp. v. Albert, 857

N.E.2d 961, 966 (Ind. 2006). As a result, the state statutory and federal constitutional

inquiries merge, and the sole question is whether due process would be offended were I

to exercise personal jurisdiction over Paoli. Tamburo, 601 F.3d at 700; see McKannan v.




                                              -4-
Nat’l Council of Young Men's Christian Assocs. of the U.S., 2010 WL 4668437, at *3 (S.D.

Ind. Nov. 9, 2010). IND. R. TRIAL. P. 4.4(a). 1

        Schyler alleges that Paoli breached the fee agreement and committed the tort of

conversion with its handling of the settlement funds from the Montana litigation. To

establish personal jurisdiction over Paoli, Schyler points to a few emails and phone calls

made by Paoli to their Indiana client and one trip to Indiana for an independent medical

examination as the basis for personal jurisdiction in Indiana. Then, with a lame attempt

at a rhetorical flourish, Schyler concludes there is personal jurisdiction “pursuant to

Civ-Pro Law 101.” [DE 13 at 1.]

        In order for personal jurisdiction to be consistent with due process, an out-of-

state defendant must have “minimum contacts with [the forum state] such that the

maintenance of the suit does not offend ‘traditional notions of fair play and substantial

justice.’” Int’l Shoe v. Washington, 326 U.S. 310, 316 (1945) (quoting Milliken v. Meyer, 311

U.S. 457, 463 (1940)). A defendant’s “contacts [must] proximately result from the actions

by the defendant himself that create a ‘substantial connection’ with the forum State.”

Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (emphasis in original) (internal citation

omitted). “[I]t is the defendant, not the plaintiff or third parties, who must create

contacts with the forum state” and those contacts must be “with the forum State itself,




1 Indiana’s Long Arm statute was amended in 2003. The cases Schyler relies on pre-date the 2003

amendment, and therefore are not helpful to the question at hand. See Anthem Ins. Cos. v. Tenant
Healthcare Corp., 730 N.E.2d 1227 (Ind. 2000), and Communs. Depot, Inc. v. Verizon Communs., Inc., 2002 U.S.
Dist. LEXIS 14727 (S.D. Ind. 2002).
                                                    -5-
not the defendant’s contacts with persons who reside there.” Walden, 134 S. Ct. at 1122

and 1126. When a defendant moves to dismiss for lack of personal jurisdiction, “the

plaintiff bears the burden of demonstrating the existence of jurisdiction.” Purdue

Research Found. v. Sanofi-Synthelabo, S.A., 338 F.3d 773, 782 (7th Cir. 2003); FED. R. CIV. P.

12(b)(2).

       Personal jurisdiction may be established by either general jurisdiction or specific

jurisdiction. Helicopteros Nacionales de Columbia, S.A. v. Hall, 466 U.S. 408, 414 and n.8-9

(1984). Under general jurisdiction, I look to whether Paoli’s affiliations with Indiana

“are so continuous and systematic as to render [it] essentially at home in” Indiana, for

example if Paoli’s law firm is incorporated or has its principal place of business in

Indiana. Daimler v. AG v. Bauman, 134 S. Ct. 746, 754 (2014) (internal quotations

omitted). That is, of course, not the case here. So, the only real question is whether Paoli

is subjected to specific personal jurisdiction.

       Specific jurisdiction requires that Paoli have a fair warning that its particular

activity may subject it to jurisdiction in Indiana. Schaffer v. Heitner, 433 U.S. 186, 218

(1977); see Burger King, 471 U.S. at 472-73. This necessarily means that specific

jurisdiction is decided on a case-by-case basis. Purdue, 338 F.3d at 780. To show specific

personal jurisdiction, Schyler must show that (1) Paoli purposefully availed itself of

doing business in Indiana; (2) its alleged injuries from the breach of contract and

conversion “arose out of” or are “connected with” Paoli’s activities in Indiana; and (3)

that exercising jurisdiction would comply with “fair play and substantial justice.”

                                              -6-
Tamburo, 601 F.3d at 702; see Int’l Shoe, 326 U.S. at 316 and 319; see also uBID, Inc. v.

GoDaddy Grp., Inc., 623 F.3d 421, 429 (7th Cir. 2010) (“Mere minimum contacts, however,

are not sufficient to establish specific personal jurisdiction.”) None of these

requirements have been met in this case.

       First, Schyler has failed to show that Paoli purposefully availed itself of doing

business in Indiana. To determine whether Paoli availed itself of Indiana requires a

focus on Paoli’s actions. Burger King, 471 U.S. at 475-76. Recall that Schyler initiated the

contact with Paoli by soliciting it for representation of a client in Montana. [DE 5-1 at ¶¶

3-4.] It’s true that Paoli made phone calls and sent a few emails to Schyler and the

Yakimows. But that was all in an effort to move the Montana litigation forward. The

Yakimows could have lived in Poughkeepsie, Pittsburgh or Portsmouth. What

difference would it have made? In other words, none of it had anything to do with

Indiana other than the fortuity that that’s where the Yakimows happen to live. And, to

repeat, all of these contacts arose solely from Schyler’s initial solicitation of Paoli, which

is not enough to form the basis of specific jurisdiction. See Madison Consulting Group v.

State of S. Carolina., 752 F.2d 1193, 1202 (7th Cir. 1985) (“The question of which party

initiated or solicited a business transaction has long been considered pertinent to the

constitutional propriety of personal jurisdiction in a suit arising out of the

transaction.”); see also Brook v. McCormley, 873 F.3d 549, 553 (7th Cir. 2017) (no personal

jurisdiction in Illinois where a client sought out legal services in Arizona for Arizona

property under Arizona law with Arizona lawyers.)

                                              -7-
        What’s more, in deciding whether Paoli purposely availed itself to Indiana, the

inquiry is not about Paoli’s contacts with a few Indiana residents, but rather with the

State of Indiana. Walden, 571 U.S. at 285 (“[The] ‘minimum contacts’ analysis looks to

the defendant’s contacts with the forum State itself, not the defendant’s contacts with

persons who reside there.”). 2 In other words, instead of detailing how Paoli availed

itself of Indiana, Schyler incorrectly focuses on Paoli’s contacts with Indiana residents.

Those are different things. There is no evidence in the record that Paoli availed itself of

the “benefits and protections” of Indiana’s laws, such that requiring it to litigate in

Indiana would be reasonable. Int’l Shoe, 326 U.S. at 319.

        Additionally, the record does not support the contention that Paoli purposefully

made contacts with Indiana. Paoli did not reach out and solicit or initiate contact with

Schyler or any other Indiana business. It was the other way around. And only after the

solicitation did Paoli call the Yakimows to discuss possible litigation in Montana. [DE 5-

1 at ¶ 5.] Paoli drafted the fee agreement in Montana and emailed it to Schyler and the

Yakimows, all of whom signed it without any changes. Id. at ¶ 6. Thereafter, Paoli’s

contacts with the Schyler firm were extremely limited. [DE 5-1 at ¶13; DE 13 at 6.]

        Schyler makes much of the fact that Mr. Paoli visited Indiana once during the

underlying litigation to attend an independent medical examination of Mr. Yakimow.

But this examination was requested by the defendant in the Montana case, and the



2Schyler spends its sur-reply arguing that the facts in Walden are not analogous to this case. [DE 18.] But
the fact that Walden may be factually distinguishable is neither here nor there; it is the points of law
announced in Walden that are important and which, of course, bind me.
                                                    -8-
doctor conducting the examination was not selected by Paoli. The sole purpose of that

trip was to further the Montana litigation, not to engage in business in Indiana. Indeed,

it makes sense that a plaintiff would prefer that a medical examination be conducted

close to his own residence.

       Conversely, nearly everything else in the underlying case occurred in Montana.

The Yakimows traveled to Montana multiple times to assist with the litigation by

attending a settlement conference, assisting in discovery, and being deposed in

Montana. [DE 5-1 at ¶¶ 11-12.] Other than Paoli’s contact with Schyler and the

Yakimows, the pleadings are void of any factual allegation that Paoli purposefully

reached out to Indiana. Indeed, there is nothing in the record that comes close to

demonstrating a substantial interaction with Indiana. Because Paoli did not avail itself

of any of the privileges of doing business in Indiana, I cannot find that the claims at

issue here would subject Paoli to suit in an Indiana court.

       Nor do Schyler’s alleged injuries for breach of contract and conversion arise out

of Paoli’s actions in Indiana. Tamburo, 601 F.3d at 702. Paoli drafted the allegedly

breached contract (the Contingent Fee Agreement) in Montana. [DE 5-1 at ¶ 6.] Almost

all of the nearly three-year Montana litigation was handled in Montana, with the

Yakimows traveling to Montana multiple times to assist with the litigation by attending

a settlement conference, assisting in discovery, and being deposed in Montana. Id. at ¶¶

11-12. If the contract was breached and the money converted, that all happened in

Montana.

                                            -9-
       Finally, and perhaps most persuasively, it would be fundamentally unfair to

require Paoli to submit to jurisdiction of this court. Int’l Shoe, 326 U.S. at 316; see

Tamburo, 601 F.3d at 702; see also Purdue, 338 F.3d at 780. The Supreme Court has made it

clear that I must focus on foreseeability and whether Paoli could have anticipated being

hauled into court with respect to this case. Walden, 571 U.S. at 285-86. To exercise

personal jurisdiction over Paoli would not comport with traditional notions of fair play

and substantial justice. This entire odyssey was initiated by Schyler, not Paoli. And

more to the point, the basis of this lawsuit is on a contract for services drafted in

Montana and performed almost entirely there as well. Without commenting on the

substance of the claims, I find that fair play and substantial justice require that this case

not be litigated in Indiana.

       In sum, Paoli’s contacts with Indiana were fleeting. There is nothing to suggest

that Paoli purposefully availed itself of State of Indiana. Id. at 285. And at most, the

contacts with Indiana were “attenuated.” Id. at 286. Based on the totality of these

circumstances, I must conclude that Schyler has failed to make a prima facie showing of

specific jurisdiction over Paoli. It would be fundamentally unfair and inconsistent with

any notion of Due Process to require Paoli to submit to the jurisdiction of this court.

Therefore, this matter will be dismissed, but the dismissal will be without prejudice so

the matter can be refiled in a court that has personal jurisdiction over Paoli. See Sikhs for

Justice v. Badral, 736 F.3d 743, 751 (7th Cir. 2015); see generally Pierson v. National Institute

for Labor Relations Research, 2016 WL 6093490 (N.D. Ill. 2016).

                                               -10-
                                    Conclusion

      This case is hereby DISMISSED WITHOUT PREJUDICE pursuant to Federal

Rule of Civil Procedure 12(b)(2).

      SO ORDERED on June 30, 2021.

                                      /s/ Philip P. Simon
                                      PHILIP P. SIMON, JUDGE
                                      UNITED STATES DISTRICT COURT




                                       -11-
